Gardner, P. J.
Cecil Collins was convicted of assault with intent to murder. The defendant called the prosecutor from the prosecutor’s home. The prosecutor went out of his house and observed the defendant standing behind a truck with a shotgun in his hand. The prosecutor re-entered his home. The defendant shot the gun and hit the prosecutor on the hand with birdshot. The court denied the motion for new trial. The shooting on the part of the defendant, according to the evidence, was not justified. Immediately after the shooting the defendant remarked to Louise F. Lanier that “Jack [meaning Jack Crosby, the victim] won’t ever finish tending your crop, unless he comes back from the graveyard, ’cause I’m gonna kill him.” The evidence further shows that the defendant stated that he shot Jack Crosby and would shoot him again. The evidence is sufficient to show the specific intent on the part of the defendant to kill Jack Crosby.
The court did not err in denying the motion for a new trial for any of the reasons assigned.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.